Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 1 of 14 Page ID #:1037




 1   David A. Warrington
     David.warrington@kutakrock.com
 2
     KUTAK ROCK LLP
 3   901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219
 4
     Telephone: (202) 828-2438
 5   Facsimile: (202) 828-2400
 6   Attorney for Defendant Imaad Shah Zuberi
 7
 8                      UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10                                            Case No.: 2:19-cr-00642-VAP
     UNITED STATES OF AMERICA,                     No.: 2:20-cr-00155-VAP
11
12                                              OPPOSITION TO
                Plaintiff,                      GOVERNMENT’S APPLICATION
13                                              FOR AN ORDER MODIFYING
                                                MR. ZUBERI’S CONDITIONS FOR
14        v.                                    RELEASE

15   IMAAD SHAH ZUBERI,                       [Declaration of David A. Warrington,
                                              Declaration of Ashwin J. Ram, and
16              Defendant.                    Declaration of Angel E. Reyes
17                                            concurrently filed herewith]
18
                                              The Honorable Virginia A. Phillips
19
                                              No Hearing Date Requested
20
21
22
23
24
25
26
27
28
          OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 2 of 14 Page ID #:1038




 1   I.      INTRODUCTION
 2           The government’s request to impose additional restrictions on Mr. Zuberi’s
 3   release was driven by one changed circumstance—Mr. Zuberi allegedly having
 4   $7.5 million in cash after selling two of his properties to raise enough money to
 5   satisfy his fine and restitution. In light of the government’s claim of Mr. Zuberi’s
 6   new liquidity, this Court ordered the parties to brief whether an additional bond
 7   should be required.
 8           In truth, Mr. Zuberi has no more than 10% of that amount—$750,0001— in
 9   his domestic accounts, after accounting for the pending payments he has made to
10   the government. Those payments include the $1 million in remaining interest,
11   satisfying his obligations to the government in full (and removing any justification
12   for a new $1 million bond to cover the now-paid interest). 2 The government’s
13   expressed concern that Mr. Zuberi has new millions available to him is misplaced.
14   And any concern that Mr. Zuberi might be able to transfer any remaining cash has
15   already been addressed by the Court’s order barring any overseas funds transfers.
16           Realizing its error, the government falls back on a potpourri of attempted
17   justifications for nonetheless increasing Mr. Zuberi’s bond and restrictions. First,
18   it rehashes the same allegations it raised in opposing Mr. Zuberi’s motion to
19   extend his report date, regarding Mr. Zuberi’s February trip to Orange County, his
20   curfew violations, the delivery of his required quitclaim deeds, and his failure to
21   be vaccinated yet. This Court has already decided the motion regarding Mr.
22   Zuberi’s report date. And although the Court took seriously the issue of curfew
23
24           1
               There also appears to be several pending checks that will substantially
25   diminish this amount.
             2
               Mr. Zuberi made this interest payment despite the fact that amount owed
26   is currently disputed. Indeed, earlier in the week AUSA O’Brien indicated that
27   the interest owed to the IRS was approximately $500,000. Trans. at 13. Then,
     later in the same week, IRS Revenue Agent Farrell Stevens indicated the interest
28   owed is approximately $1,000,000. AUSA     1 O’Brien Declaration at ¶ 12.
          OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 3 of 14 Page ID #:1039




 1   compliance, it did not welcome relitigation of the details of Mr. Zuberi’s bond
 2   compliance. Those details do not warrant a new round of restrictions.
 3         Next, the government points to Mr. Zuberi’s ownership of property both
 4   outside and inside the United States. But the government knew about all of these
 5   assets when it agreed to Mr. Zuberi’s revised bond conditions at sentencing, and
 6   when it proposed modification of them immediately after sentencing. There are
 7   no changed circumstances that support yet another modification to Mr. Zuberi’s
 8   conditions.
 9         The government then resorts to an outrageous suggestion: that Mr. Zuberi
10   and his co-counsel on this case, a former AUSA in this district, are engaged in
11   improper conduct that would be facilitated by another client of co-counsel. This
12   insinuation is utterly without support, and deeply offensive. But the federal
13   prosecutor’s pointed interest in an unrelated state-court matter handled by his
14   counsel, and the federal prosecutor’s gratuitous false statement to state
15   prosecutors that Mr. Zuberi does not possess a single dollar not earned
16   feloniously, continues to suggest an unexplained animus toward Mr. Zuberi. Such
17   animus and unfounded smears do not warrant new changes to Mr. Zuberi’s bond
18   conditions.
19         Finally, the government admits (twice) that its reason for noticing a hearing
20   is so that it can continue to “issue subpoenas to further its investigation [into]
21   defendant’s assets and financial transactions.” There is no basis for these contin-
22   uing subpoenas. The government’s investigation and prosecution are complete.
23   Mr. Zuberi’s financial obligations to the government are paid, potentially beyond
24   what he actually owed. His financial condition is known to the Court and the
25   Probation Department, and his conditions of release have been established and
26   complied with. The principal effect of the government’s ongoing subpoena
27   campaign is to cause banks to close Mr. Zuberi’s accounts and cease banking with
28   him. The government’s admitted interest in continuing to issue such subpoenas,
                                           2
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 4 of 14 Page ID #:1040




 1   and its request to calendar a hearing solely to allow it to do so, amounts to fishing
 2   at best and harassment at worst.
 3            No new liquid cash, and no changed circumstances, support any further
 4   modifications to Mr. Zuberi’s release conditions. This Court should deny the
 5   government’s application.
 6   II.      DISCUSSION
 7            A.    Mr. Zuberi does not have an excess of cash that requires
 8                  additional bond be posted to ensure his reporting
 9            On May 3, 2021, this Court granted, in part, Mr. Zuberi’s motion to extend
10   his surrender date. His surrender date was moved from May 25, 2021 to June 18,
11   2021 so Mr. Zuberi could become fully vaccinated against the COVID-19 virus
12   before reporting.3 Mr. Zuberi has consulted with his doctors and is scheduled to
13   receive the first dose of a COVID vaccine on May 8, 2021.4
14            During the hearing regarding the motion, the government claimed that
15   Mr. Zuberi now has $7.5 million in cash after selling two properties, and voiced
16   concern that nothing is preventing Mr. Zuberi from “wiring that cash out of the
17   country and then deciding to flee.” 5 To address that concern, the Court ordered
18   that there be no overseas transfers of funds, effective immediately. 6 Mr. Zuberi
19   takes no issue with such modification.
20            After obtaining more information, the government has revised its liquidity
21   estimate in its application for bond modification. The government now claims –
22   without acknowledging its earlier misinformation – that the two property sales
23   referenced during the hearing “have generated approximately $1.7 million [not
24
25
26
              3
                Id. See also Trans. at 45.
              4
                Declaration of David Warrington at ¶ 5; Exhibit B.
27            5
                Trans. at 13.
28            6
                Id. at 89.                     3
           OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 5 of 14 Page ID #:1041




 1   $7.5 million] in cash that could be transferred out of the country should defendant
 2   attempt to flee.” (App. at 3). The government also points out that Mr. Zuberi has
 3   paid his restitution and fine, but asserts he still owes approximately $1 million in
 4   interest. Because of the alleged flight risk caused by Mr. Zuberi having $1.7
 5   million in cash and the interest owed to the IRS, the government asks the Court to
 6   increase Mr. Zuberi’s bond by “at least an additional $1 million.” (App. at 4).
 7         Such an increase is unwarranted because Mr. Zuberi has now paid all
 8   interest potentially owed to the IRS. Moreover, even if Mr. Zuberi did have an
 9   excess of liquidity, the government’s argument that he is flight risk was
10   sufficiently addressed when the Court ordered that Mr. Zuberi cannot transfer any
11   money outside of the country.
12                1.     Mr. Zuberi has paid his interest to the IRS
13         Since Mr. Zuberi paid the remaining principal on his restitution, fine, and
14   special assessment on April 27, 2021,7 he and his counsel have been trying to
15   ascertain whether, and how much, interest had accrued on the fine, special
16   assessment, and/ or restitution. 8 After the government’s filing identified IRS
17   Revenue Agent Farrell Stevens as the individual who could calculate Mr. Zuberi’s
18   interest, Mr. Zuberi’s tax counsel, Rob Wood, reached out to Agent Stevens over
19   the telephone to confirm the interest owed.9 Agent Stevens informed Counsel
20   Wood that if Mr. Zuberi’s check is received by May 11, 2021, the total interest
21   would be $1,017,014. 10 If he received the check after May 11, 2021, the interest
22   will add $83.59 each day. 11
23         The same day Mr. Zuberi received this confirmation, he sent a check for
24
25         7
             Doc. 365-10.
26
           8
             See Declaration of Angel E. Reyes at ¶¶ 2-4.
           9
             Id. at ¶5.
27         10
              Id.
28         11
              Id.                           4
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 6 of 14 Page ID #:1042




 1   $1,018,000 to Agent Stevens to satisfy the remaining interest.12 This covers the
 2   interest through May 22, 2021 in the event the check arrives late to the IRS. After
 3   this payment clears, Mr. Zuberi will have approximately $750,000 in his domestic
 4   accounts. 13 This amount will be substantially reduced after other pending checks
 5   are processed.
 6                  2.   Mr. Zuberi’s remaining liquidity and assets are not a
                         changed circumstance justifying additional modifications
 7
                         to Mr. Zuberi’s conditions of release
 8          Mr. Zuberi’s remaining liquidity amounting to $750,000 (not accounting for
 9   additional checks that are currently pending) is not a changed circumstance. As of
10   February 1, 2021, Mr. Zuberi had approximately $560,000 in liquidity in these
11   same accounts. 14 Throughout this period, he regularly had millions more in
12   liquidity as he was currently selling his properties to raise money for the fine and
13   restitution.
14          At sentencing, the government proposed that the Court allow Mr. Zuberi to
15   self-surrender, with the added conditions of an ankle bracelet and the posting of
16   additional bond in the form of certain quitclaim deeds. 15 By making this proposal,
17   the government necessarily (if tacitly) conceded that on those conditions,
18   Mr. Zuberi poses no flight risk. This Court agreed and allowed Mr. Zuberi to
19   remain on release pending his self-surrender date. There are no existing over-
20   liquidity concerns, but even if there were, this Court’s modification to prevent
21   Mr. Zuberi from transferring funds oversees is sufficient to address the
22   government’s concern.
23          The government also points to Mr. Zuberi owning other property in the
24
25
26
            12
               Id. at ¶ 6; Exhibit A.
            13
               Declaration of D. Warrington at ¶ 2.
27          14
               Id. at ¶ 4.
28          15
               Sent. Tr. 58, 63.              5
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 7 of 14 Page ID #:1043




 1   United States worth approximately $5.66 million. The government cannot explain
 2   how this is a changed circumstance. In fact, the Initial Presentencing Report filed
 3   in January of 2020 listed Mr. Zuberi’s real estate assets at $32,053,000.16 The
 4   government, the Court, and the Probation Department had this information when
 5   Mr. Zuberi’s conditions of release were modified on February 5, 2020 17 and again
 6   on February 19, 2021. 18 The real estate known to the government since January of
 7   2020 is not a changed circumstance warranting modification of Mr. Zuberi’s bond
 8   seventeen months later.
 9         The same is true of Mr. Zuberi’s overseas property. The government has
10   known about those assets for years. Prior to sentencing, the government even
11   allowed Mr. Zuberi to travel internationally to sell some of those properties to
12   satisfy his restitution. 19 The same is also true for any funds Mr. Zuberi has
13   available overseas. The government admits it had this information since at least
14   October of 2020 when it received FBARs identifying the maximum balances for
15   the calendar year 2019. (App. at 7).
16         Even though the government cannot show any changed circumstances
17   justifying another modification of Mr. Zuberi’s bond, the government still
18   requests this Court to hold a hearing. (App. at 7.) No hearing is necessary. The
19   government readily admits (twice) that it only seeks the hearing so it “may issue
20   subpoenas to gather more current data with respect to defendant’s assets.”20 The
21   government has no legitimate basis to issue more subpoenas concerning Mr.
22   Zuberi’s account balances. Now that Mr. Zuberi has paid all of his obligations to
23   the government (including a potential overpayment), the government’s subpoenas
24
25         16
              Doc. 58 at 29.
26
           17
              Doc. 75.
           18
              Doc. 329.
27         19
              See Doc. 73.
28         20
              Dkt. 365 at 5:4-7, 7:18-21.      6
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 8 of 14 Page ID #:1044




 1   will accomplish only one thing—closing more of Mr. Zuberi’s bank accounts.
 2         To date, Mr. Zuberi has had more than thirty bank accounts closed and nine
 3   credit cards cancelled as the result of subpoenas from the government. Each time
 4   one of these accounts closes, Mr. Zuberi has to move his funds to another account.
 5   Indeed, these closures caused delay in Mr. Zuberi paying his fine and restitution
 6   which, in turn, resulted in a higher interest payment that Mr. Zuberi paid. Further,
 7   these closures, and the resulting transfers, open up Mr. Zuberi to reckless and
 8   unfounded money laundering accusations.
 9         The government appears to be misusing its subpoena power by issuing
10   subpoenas for hearings entirely unrelated to Mr. Zuberi’s bond conditions. This
11   tactic appears to be for the sole purpose of causing Mr. Zuberi additional pain.
12   The government’s subpoenas must end. Mr. Zuberi has paid his fine, restitution,
13   special assessment, with interest—totaling almost $20 million.
14         B.       There is no adequate basis for further restricting Mr. Zuberi’s
                    curfew or travel to Orange County
15
16         The government seeks additional restrictions on Mr. Zuberi’s curfew.
17   Mr. Zuberi is currently limited to his home during the hours of 5:00 p.m. to 9:00
18   a.m. each day. He is only allowed to travel within Orange County and Los
19   Angeles County. The government seeks to “extend his curfew” to cover
20   weekends (such that he cannot leave his house over the weekend) and restrict his
21   travel to Orange County only for the purposes of visiting his mother’s gravesite.
22   (App. at 4).
23                  1.    There is no justification for expanding Mr. Zuberi’s curfew
                          to the weekends
24
           To support expanding Mr. Zuberi’s curfew, the government points to issues
25
     already litigated before this Court during Mr. Zuberi’s motion to extend his report
26
     date. The government revives its claim that Mr. Zuberi’s two curfew violations
27
28
                                              7
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 9 of 14 Page ID #:1045




 1   after meeting with his defense team21 shows an inclination to flee. (App. at 4-5).
 2   During the May 3, 2021 hearing, the Court rejected this argument, noting that
 3   these violations do not “indicate intent to flee.” 22 Nor do these violations, though
 4   regrettable, justify further restricting Mr. Zuberi’s curfew.
 5         The government next points to the quitclaim issue that was also litigated in
 6   advance of the May 3 hearing. Though counsel is reluctant to relitigate the issue
 7   here, it must respond to the government’s claims.
 8         The bond order required Mr. Zuberi and his spouse to execute quitclaim
 9   deeds “in favor of the government.” 23 Consistent with prior practice over the
10   course of the case leading up to the sentencing, Mr. Zuberi and his former counsel
11   interpreted that to mean that the deeds, which were then in the name of LLCs,
12   needed to be quitclaimed to Mr. Zuberi so that the government’s already-issued
13   tax liens would attach to the properties. Mr. Zuberi’s prior counsel prepared those
14   quitclaim deeds, Mr. Zuberi executed them, and his current counsel delivered
15   them to the government on time. The government took a different view, however,
16   and interpreted “in favor of the government” to mean that the quitclaims had to be
17   in the name of the IRS, despite the IRS’s extant tax liens. After his counsel
18   conferred with the government, Mr. Zuberi signed the deeds in the name of the
19   IRS and delivered them to his counsel. Then, after an admitted delay in hearing
20   back from the IRS with promised delivery instructions, counsel delivered them to
21   the government.
22         Mr. Zuberi’s two curfew violations and any delay in delivering revised quit-
23   claim deeds based on ambiguity in the bond language does not justify eliminating
24   Mr. Zuberi’s ability to leave his home on the weekends until his report date.
25
26
           21
              Doc. 359 at 10-11.
27         22
              Trans. at 7.
28         23
              Doc. 336 at 3.                   8
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 10 of 14 Page ID #:1046




 1         Nor does the government’s nebulous reference to government resources
 2   being strained by the “extended period of supervision” warrant extending
 3   Mr. Zuberi’s already expansive curfew to the weekend. (App. at 8). Mr. Zuberi’s
 4   reporting date was extended by roughly three-and-a-half weeks. This amounts to
 5   six weekend days. The government resources needed to monitor Mr. Zuberi for
 6   those six days—most of which are automated—is insufficient to justify a curfew
 7   modification.
 8         Tellingly, neither one of the two U.S. Probation/Pretrial Services Officers
 9   assigned to Mr. Zuberi believe that his bond conditions require any affirmative
10   modification. 24
11                2.    The government’s argument that Mr. Zuberi’s travel to
                        Orange County should be restricted because he engaged in
12
                        “recreational travel” is nonsensical
13         The government claims that Mr. Zuberi’s “unnecessary travel” to the beach
14   in Orange County “justifies a modification of the terms” of Mr. Zuberi’s condi-
15   tions of release. (App. at 5). Specifically, to modify the terms to allow “travel to
16   Orange County only for the purpose of visiting his mother’s gravesite” 25 and
17   “only upon 24-hour advance notice to the U.S. Attorney’s Office and the U.S.
18   Probation Office.” (App. at 4).
19         The government appears to misunderstand the facts of this visit to the
20   beach. On the weekend in question, Mr. Zuberi visited his mother’s gravesite
21   with his children. When he was there, he met with his cousin (who lives in Or-
22   ange County) and his children. Mr. Zuberi’s two children wanted to go the beach
23   with their cousins so they all drove the approximately five miles to Sunset Beach.
24
25         24
               Declaration of A. Ram ¶¶ 16-18.
26          25
               The government incorrectly list the gravesite of Mr. Zuberi’s mother to
27   be located in the Islamic Society of Orange County, Garden Grove, California. In
     reality, Mr. Zuberi’s mother is buried at Westminster Memorial Park and Mortu-
28   ary, 14801 Beach Blvd, Westminster, CA9 92683.
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 11 of 14 Page ID #:1047




 1   This was all expressly allowed by the bond order.
 2          The government’s characterization of Mr. Zuberi’s bond needing to be
 3   changed because of his “recreational travel” is puzzling. By the government’s
 4   logic, Mr. Zuberi should be penalized if he takes his daughter to the Baskins Rob-
 5   bins two miles from his home on a Tuesday afternoon. The government’s pro-
 6   posed modification is neither reasonable nor necessary.
 7   III.   The government’s suggestion that Mr. Zuberi is engaging in improper
 8          conduct with the assistance of his counsel is baseless and offensive
 9          Finally, the government makes up out of whole cloth the shocking claim
10   that Mr. Zuberi’s offer to assist with the bail of another client of co-counsel
11   (“client R.A.”) “might actually” represent improper conduct. (App. at 8). This
12   utterly unfounded insinuation suggests that Mr. Zuberi, and his co-counsel here,
13   who served as an Assistant United States Attorney until January of last year and
14   has been granted an additional security clearance by the same government last
15   week, 26 are engaged in a scheme with client R.A. to engage in improper conduct.
16          To advance this smear, the government attaches a declaration from
17   Detective Lyle Barnes that summarizes the charges against client R.A., the
18   Superseding Indictment naming client R.A., and an email correspondence between
19   another attorney for client R.A. and state prosecutors that references Mr. Zuberi’s
20   offer to help with client R.A.’s bail premium. The government’s filing also
21   contains a declaration from AUSA O’Brien that says he spoke to Deputy Attorney
22   Generals Jessica Owen (DAG Owen) and Kristopher Young (DAG Young). They
23   informed AUSA O’Brien that co-counsel told them Mr. Zuberi “might gift [Client
24   R.A.] $100,000 for his bond.” None of this information, which was openly
25   disclosed and known to the identified state prosecutors, who are prosecuting
26   client R.A., amounts to any improper activity on the part of Mr. Zuberi or his
27
28          26
                 Trans. at 27.                 10
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 12 of 14 Page ID #:1048




 1   counsel.
 2          The actual facts are simple, less sensational, and importantly, have nothing
 3   to do with whether Mr. Zuberi’s bond conditions should be modified. On the
 4   evening of April 29, 2021, Mr. Zuberi learned of client R.A.’s presumptive bail
 5   amount, sympathized, and immediately offered to commit up to $100,000 towards
 6   client R.A.’s bail. 27 Because client R.A. was not a flight risk, co-counsel
 7   understood that his bond would eventually be exonerated, and all bond
 8   commitments would be returned when any bond was exonerated. 28
 9          Mr. Zuberi agreed to commit this amount, even after learning that any bond
10   payment would not be returned by the bail bondsman even after the bond was
11   exonerated.29 After some discussion with co-counsel and an associate at Steptoe
12   & Johnson LLP, DAG Young objected to Mr. Zuberi being a source for the funds
13   of client R.A.’s bail. 30
14          On May 5, 2021, the court conducted a hearing to address the state’s
15   objections to client’s R.A.’s bail package. 31 Mr. Zuberi testified during the
16   hearing about the source of the funds he would provide for the bail package.32
17   During this hearing, DAG Young made “various comments admitting that he had
18   coordinated with certain Assistant United States Attorneys who had prosecuted
19   Mr. Zuberi in preparation for the state court hearing.” 33 Specifically, DAG Young
20   began questioning Mr. Zuberi about his federal charges. 34 When the court
21
22
            27
               Declaration of Ashwin Ram at ¶ 3.
23          28
               Id.
24          29
               Id. at ¶ 4.
25          30
               Id. at ¶ ¶ 7-9.
26
            31
               Id. at ¶ 12.
            32
               Id.
27          33
               Id. at ¶ 13.
28          34
               Id.                          11
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 13 of 14 Page ID #:1049




 1   interjected, DAG Young said that he had spoken to two Assistant United States
 2   Attorneys who had prosecuted Mr. Zuberi, and that the AUSAs had told DAG
 3   Young that Mr. Zuberi did not have a “single dollar” that was not “feloniously
 4   obtained.” 35
 5         Co-counsel interjected and the court called a side bar to discuss the
 6   examination.36 After the side bar, co-counsel moved to withdraw and strike Mr.
 7   Zuberi’s testimony in its entirety. 37 The court granted the request with no
 8   objection from DAG Young.38 As Mr. Zuberi was withdrawn as a witness, he did
 9   not contribute any funds to the bail bondsman who posted bail for client R.A. later
10   that same day. 39
11         The government’s made-up representation that Mr. Zuberi’s offer to
12   contribute towards client R.A.’s bond (by providing funds to a bail bondsman,
13   with the explicit understanding that there would be a Court hearing into all bail
14   support), “might actually” represent unlawful activity is wildly improper, and fails
15   to meet the basic responsibilities of an Assistant United States Attorney. It also
16   raises serious questions regarding: the supervision of AUSA O’Brien; the
17   historical and future impact of AUSA O’Brien’s unveiled animus towards
18   Mr. Zuberi; whether the Department of Justice should remove AUSA O’Brien
19   from this prosecution; and AUSA O’Brien’s knowledge about whether the
20   patently false assertion that Mr. Zuberi had no legitimate assets would be
21   conveyed to a court. What is pellucid is that this matter is utterly irrelevant to the
22   question whether any further modifications to Mr. Zuberi’s bond conditions
23   should be entertained.
24
25         35
              Id.
26
           36
              Id. at ¶ 14.
           37
              Id.
27         38
              Id.
28         39
              Id. at ¶ 15.                     12
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
Case 2:20-cr-00155-VAP Document 115 Filed 05/07/21 Page 14 of 14 Page ID #:1050




 1   IV.   CONCLUSION
 2         For all of the foregoing reasons, this Court should deny the government’s
 3   proposal modifications regarding Mr. Zuberi’s curfew, travel restrictions, and
 4   bond amount.
 5
 6   Dated: May 7, 2021                    Respectfully submitted,
 7
                                           KUTAK ROCK LLP
 8
                                           By:   /s/ David A. Warrington
 9
                                                 David A. Warrington
10                                         Attorney for Defendant Imaad Shah Zuberi
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             13
        OPPOSITION TO GOVERNMENT’S APPLICATION TO MODIFY CONDITIONS OF RELEASE
